Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on July 19, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LIMCO-PIEDMONT INC. (Exact name of registrant as specified in its charter) Delaware 73-1160278 (State or other jurisdiction of incorporation (Primary Standard Industrial (IRS Employer or organization) Classification Number) Identification No.) 5304 S. Lawton Ave. Tulsa, Oklahoma, 74107 Tel: (918) 445-4300 (Address, including zip code, and telephone number, including area code, of Registrants principal executive offices) Mr. Shaul Menachem Chief Executive Officer Limco-Piedmont, Inc. 5304 S. Lawton Ave. Tulsa, Oklahoma, 74107 Tel: (918) 445-4300 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Steven J. Glusband, Esq. Richard H. Gilden, Esq. Richard T. Califano, Esq. Jeffrey L. Taylor, Esq. Carter Ledyard & Milburn LLP Kramer Levin Naftalis & Frankel LLP 2 Wall Street 1177 Avenue of the Americas New York, NY 1005 New York, New York 10036 (212) 732-3200 (212) 715-9100 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. x 333-142157 If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Title of each Class of Amount to be Offering Price Aggregate Offering Amount of Securities to be Registered Registered(a) Per Share Price Registration Fee Common Stock, $.01 par value 460,000 $ 11.00 $ 5,060,000 $155.34 (a) Includes 60,000 shares of common stock which may be purchased by the underwriters to cover over- allotments. THIS REGISTRATION STATEMENT SHALL BECOME EFFECTIVE UPON FILING WITH THE COMMISSION IN ACCORDANCE WITH RULE 462(b) UNDER THE SECURITIES ACT OF 1933, AS AMENDED. EXPLANATORY NOTE Pursuant to Rule 462(b) under the Securities Act of 1933, as amended, we are filing this registration statement with the Securities and Exchange Commission, or SEC. This registration statement relates to the public offering of securities contemplated by the registration statement on Form S-1 (File No. 333-142157), which we filed on April 16, 2007, as amended, and which the SEC declared effective on July 18, 2007. We are filing this registration statement for the sole purpose of increasing by 460,000 shares the number of shares of our common stock to be registered. The information set forth in our registration statement on Form S-1 (File No. 333-142157) is incorporated by reference in this filing. The required opinions and consents are listed on the exhibit index and filed with this filing. EXHIBIT INDEX Exhibit No Description of Exhibit Opinion of Carter Ledyard & Milburn Consent of Virchow, Krause & Company, LLP Consent of Tullius Taylor Sartain & Sartain LLP Consent of Dixon Hughes PLLC Consent of Carter Ledyard & Milburn (included in Exhibit 5.1) Power of Attorney (incorporated by reference to Registration Statement on Form S-1(File No. 333-142157) filed April 16,2007, as amended) Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Tulsa, State of Oklahoma on July 18 2007. LIMCO-PIEDMONT INC. By: /s/ Shaul Menachem Name: Shaul Menachem President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Amended Registration Statement has been signed below by the following persons in the capacities on July 18 2007: Name * Title * Dov Zeelim Chairman of the Board /s/ Shaul Menachem Shaul Menachem President, Chief Executive Officer and Director * Shabtai Moshiashvili Chief Financial Officer * Gillon Beck Director * Lawrence W. Findeiss Director * Dr. Jacob Gesthalter Director * Michael Gorin Director * Israel Ofen Director By: /s/ Shaul Menachem Name: Shaul Menachem Title: Attorney-in-Fact
